Citation Nr: 1615600	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-18 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975, with additional service in the Army National Guard and Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a right foot disability due to an injury he incurred during active duty service.  He specifically claims that in May 1974, when he injured his back and neck, he also injured his right foot and that because his back and neck injuries were so severe, his foot injury was not documented in his service treatment records.  In support of that assertion, the Veteran submitted a November 2009 statement and also testified before the Board in March 2013 to provide details regarding the trauma he sustained to his foot during service.

The Veteran's claim was remanded in July 2012, June 2013, and most recently in March 2015.  The Board's March 2015 remand directives instructed the RO to obtain the Veteran's Social Security Administration records; these records were obtained and associated with the evidence of record in July 2015.  The remand directives also required the RO to obtain a VA medical opinion regarding the Veteran's right foot disability and to ensure that the medical opinion: (1) included a discussion addressing the likelihood that the injury described by the Veteran could have caused his right foot deformities and disabilities, including those documented in 1996, 1999, and 2009 private treatment records from Midland Orthopaedics, and (2) reflected consideration of the Veteran's entire documented medical history and lay statements.  No new VA examination was required unless the VA medical professional providing the opinion found one was necessary.

In a September 2015 medical opinion, a VA medical professional found that, based on a review of the Veteran's medical record, the Veteran's right foot injury he sustained during service "was self limiting and resolved after treatment with no specific nor definitive sequela," and that therefore, the "current right foot condition . . . [was] less likely than not secondary" to the in-service injury.  The VA medical professional who provided this opinion did not consider the Veteran's lay statements regarding his in-service foot trauma and also did not discuss whether the injury, as described by the Veteran, could have caused his right foot disabilities, including those documented in 1996, 1999, and 2009 private treatment records from Midlands Orthopaedics.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven"); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service).

As such, the Board finds a new VA opinion, which considers the Veteran's lay statements regarding his in-service injury and treatment since service, and which complies with the March 2015 remand directives, is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all VA treatment records dated March 2012 to the present.

2.  Obtain an addendum opinion from a VA medical professional regarding the etiology of any diagnosed right foot disorder.  If the medical professional determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.

After a thorough review of the evidence of record and, if necessary, an examination of the Veteran, a VA medical professional must address the following:

* Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed foot blisters are due to the Veteran's active duty service; and

* Whether it is at least as likely as not (50 percent probability or higher) that any right foot disability is due to the Veteran's May 1974 in-service injury.

In so opining, only with regard to the second opinion requested, the medical professional MUST address the likelihood that an injury, such as the one described by the Veteran in his November 2009 statement and March 2013 testimony, could have caused his right foot deformities or disabilities, including those documented in private medical records from Midlands Orthopaedics dated 1996, 1999, and 2009, and to specifically include a history of a bunionectomy, deformity of the right 2nd toe and 1st metatarsal head, right hallux rigidus, and right hallux valgus.

The medical professional's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to include the Veteran's service treatment records, his statements regarding the in-service foot injury, and any in-service and post-service treatment for foot problems.  

The examiner's attention is directed to the November 2009 statement of the Veteran describing the claimed in jury to the bottom of the right foot from a direct blow from a piece of metal decking  and the March 2013 testimony regarding the reported injury to the right foot in May 1974.

The medical professional must provide a complete rationale for all opinions rendered.  If the medical professional is unable to provide an opinion without resorting to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary for an opinion to be rendered.

3.  The addendum medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

